Case 1:18-cv-00250-SPB Document 34-1 Filed 10/30/19 Page 1 of 17




                Exhibit 1
        Case 1:18-cv-00250-SPB Document 34-1 Filed 10/30/19 Page 2 of 17



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

U.S. EQUAL EMPLOYMENT
OPPORTUNITY COMMISSION,

                Plaintiff,
                                                     Case No. 1:18-cv-250-SPB
        v.
                                                     Hon. Susan Paradise Baxter
ADECCO USA, INC.,

                Defendant.


                                      CONSENT DECREE

                                        THE LITIGATION

        1.      Plaintiff U.S. Equal Employment Opportunity Commission (“EEOC”) instituted

this action on August 28, 2018, against Defendant Adecco USA, Inc. (“Defendant”), to enforce

provisions of Title I of the Americans with Disabilities Act of 1990, as amended (“ADA”), and

Title I of the Civil Rights Act of 1991, to correct alleged unlawful employment practices and to

provide relief to Charging Party Terry Young, who was allegedly adversely affected by such

practices. EEOC alleged that Defendant violated the ADA by refusing to hire Mr. Young be-

cause of his disability.

        2.      The Court docketed Defendant’s Amended Answer to the Complaint on May 13,

2019. Defendant denies liability.

        3.      In the interest of resolving this case, and as a result of having engaged in compre-

hensive settlement negotiations, EEOC and Defendant (collectively, “the Parties”) have agreed

that this action should be finally resolved by entry of this Consent Decree (“the Decree”). The

Parties agree that this Decree fully and finally resolves the ADA claims stated in the Complaint

and embodies the Parties’ full and exclusive agreement with respect to the matters settled. This



                                                 1
        Case 1:18-cv-00250-SPB Document 34-1 Filed 10/30/19 Page 3 of 17



Decree shall not constitute or be construed as an admission by Defendant of any violation of the

ADA.

                                            FINDINGS

       4.      Having carefully examined the terms of this Decree, and based on the pleadings,

record, and stipulations of the Parties, the Court finds the following:

       (a)     This Court has jurisdiction over the Parties and the subject matter of this action;

       (b)     The terms of this Decree are adequate, fair, reasonable, equitable, and just. The

rights of the Parties and Charging Party Terry Young, and the public interest are adequately pro-

tected by this Decree; and

       (c)     This Decree conforms with the Federal Rules of Civil Procedure and the ADA,

and is not in derogation of the rights or privileges of any person. The entry of this Decree will

further the objectives of the ADA and will be in the best interests of the Parties, Charging Party

Terry Young, and the public.


     NOW, THEREFORE, IT IS ORDERED, ADJUDGED, AND DECREED THAT:

        EFFECTIVE DATE, DURATION AND GEOGRAPHIC SCOPE OF DECREE,
                     AND RETENTION OF JURISDICTION

       5.      The effective date of this Decree (“Effective Date”) shall be the date that the

Court approves and enters the Decree as a final order.

       6.      This Decree shall become effective immediately upon the Effective Date and shall

remain in effect until its expiration date, which shall be one and one-half (1.5) years (e.g., eight-

een (18) months) immediately following entry of the Decree, provided, however, that if at the

end of the one-and-one-half-year (1.5-year) period, any dispute under Paragraphs 26 and 27, be-

low, remains unresolved, the terms of the Decree shall be automatically extended until the Par-




                                                  2
        Case 1:18-cv-00250-SPB Document 34-1 Filed 10/30/19 Page 4 of 17



ties resolve the dispute or a court of competent jurisdiction’s final disposition of the dispute,

whichever is earlier.

       7.      The provisions of this Decree shall apply to Defendant’s office at 118 North Cen-

ter Street, Corry, Pennsylvania 16407, or, during the duration of this Decree, any other place to

which that office may relocate within a fifty-mile (50-mile) radius of Corry, Pennsylvania (here-

inafter, “the Covered Facility”).

       8.      For the duration of this Decree, this Court shall retain jurisdiction over this action

to enforce the terms of the Decree and shall have all available remedies to enforce the Decree,

including but not limited to monetary sanctions and injunctive relief.

                                          INJUNCTION

       9.      Defendant, its present and future owners, directors, officers, managers, succes-

sors, and assigns are enjoined from engaging in any employment practice that discriminates on

the basis of disability, including but not limited to refusing to hire applicants because of a disa-

bility, including learning and other mental disabilities, or perceived disability and failing to rea-

sonably accommodate applicants with disabilities.

                                      MONETARY RELIEF

       10.     Defendant agrees to pay monetary relief to Charging Party Terry Young in the to-

tal amount of forty-nine thousand five hundred dollars ($49,500.00), which shall constitute com-

pensatory damages for emotional distress. Defendant shall issue one check for the compensatory-

damages amount made payable to Terry Young. Charging Party Terry Young agrees, that in con-

sideration for the money paid to him by Defendant, he waives his right to recover for any claims

arising under the ADA that he had against Defendant prior to the Effective Date of this Decree

that were included in the claims alleged by EEOC’s Complaint in this action. The executed

waiver of Charging Party Terry Young is attached as Exhibit B.


                                                 3
       Case 1:18-cv-00250-SPB Document 34-1 Filed 10/30/19 Page 5 of 17



       11.     The payment referenced in Paragraph 10 shall be made either (a) within ten (10)

business days of the Effective Date or (b) upon receipt from EEOC of a fully executed ADA Re-

lease and Waiver in the form attached as Exhibit B, whichever date is later.

       12.     At the time that such tax documents are issued to other persons, Defendant shall

issue to Charging Party Terry Young an IRS Form 1099-MISC for the monetary relief amount

constituting compensatory damages.

       13.     Defendant will mail the check for monetary relief via certified U.S. mail or ex-

press overnight delivery to Charging Party Terry Young at an address to be provided by EEOC.

Defendant will transmit a photocopy of the check and proof of delivery to EEOC to the attention

of Gregory A. Murray, Senior Trial Attorney, U.S. Equal Employment Opportunity Commission,

Pittsburgh Area Office, William S. Moorhead Federal Building, 1000 Liberty Avenue, Suite

1112, Pittsburgh, Pennsylvania 15222, within five (5) business days of the date of delivery of the

check to Charging Party Terry Young.

                                     POSTING OF NOTICE

       14.     Within five (5) business days of the Effective Date, Defendant shall conspicuous-

ly post a physical copy of the notice attached hereto as Exhibit A (the “Notice”), on the bulletin

board(s) usually used by it for communicating with all employees at the Covered Facility. The

Notice shall remain posted for one and one-half (1.5) years (e.g., eighteen (18) months) from the

Effective Date. Defendant shall take all reasonable steps to ensure that the posted Notice is not

altered, defaced, or covered by any other material. Defendant shall certify to EEOC in writing

within ten (10) business days after the Effective Date that the Notice has been properly posted.

Defendant shall permit a representative of EEOC to enter its premises for purposes of verifying

compliance with this Paragraph at any time during normal business hours without prior notice.




                                                4
        Case 1:18-cv-00250-SPB Document 34-1 Filed 10/30/19 Page 6 of 17



          EQUAL EMPLOYMENT OPPORTUNITY POLICIES AND PROCEDURES

        15.     No later than upon the completion of its current annual review and revision of

company-wide employment policies, Defendant shall modify its preexisting policy that prohibits

disability discrimination to state expressly that it prohibits such discrimination against job appli-

cants in employment screening and hiring processes and requires that job applicants be provided

with reasonable accommodations in the screening and hiring processes, including reasonable ac-

commodations regarding the administration and use of any preemployment test. Defendant shall

distribute its modified policy to all employees within thirty (30) days of its implementation and,

as to each subsequently hired or placed employee, at the time of hire.

                                           ADA TRAINING

        16.     In addition to the yearly training it already provides, Defendant shall retain, at its

own expense, a qualified third-party consultant to provide all employees at the Covered Facility

with at least two (2) hours of training regarding the following ADA subjects:

        (a)     what constitutes disability discrimination;

        (b)     how to prevent disability discrimination;

        (c)     proper recruitment, screening, and hiring procedures that do not discriminate

against applicants because of disabilities, including learning and other mental disabilities, or per-

ceived disabilities;

        (d)     proper use of preemployment tests as screening mechanisms in ways that do not

discriminate against applicants because of disabilities, including learning and other mental disa-

bilities, or perceived disabilities; and

        (e)     identification and implementation of reasonable accommodations that allow ap-

plicants with disabilities, including learning and other mental disabilities, to complete required

preemployment tests consistent with the requirements of the ADA.


                                                  5
        Case 1:18-cv-00250-SPB Document 34-1 Filed 10/30/19 Page 7 of 17



        17.    The following employees at the Covered Facility shall be required to complete the

training described in Paragraph 16, above: any employee whose job duties include making

screening, qualification, or hiring decisions; administering employment tests; acting on requests

for reasonable accommodation; receiving complaints of disability discrimination; conducting

disability-discrimination investigations; or making decisions regarding preventive and corrective

action concerning disability discrimination.

        18.    Defendant shall provide the training described in Paragraph 16, above, within

ninety (90) days of the Effective Date, and within thirty (30) days of the start of employment for

all new hires in such positions covered by Paragraph 17. EEOC must be notified, in writing, of

the identity and qualifications of the trainer, all content of such training (including training man-

uals and handout materials), method(s) of presentation, length of the training course, and the

name and job title of each attendee within one (1) month of such training. The first training ses-

sion may be videotaped, and the videotaped version may be used in subsequent training sessions.

                                   REPORTING PROVISIONS

        19.    For the duration of this Decree, Defendant shall furnish reports to EEOC semi-

annually following the Effective Date concerning any lawsuits, charges, complaints, or other al-

legations (oral or written, formal or informal) reported pursuant to Defendant’s policies (includ-

ing reports to company representatives, other managers or supervisors, or Defendant’s designated

hotline for reporting such complaints) of alleged disability discrimination regarding the Covered

Facility received after the Effective Date, if any. Each such report shall contain the following:

        (a)    the full name, last known residence address, and last known telephone number(s)

of any individual who instituted the lawsuit or charge or has made a complaint or other allega-

tion;

        (b)    a full description of the allegations of disability discrimination;


                                                  6
        Case 1:18-cv-00250-SPB Document 34-1 Filed 10/30/19 Page 8 of 17



       (c)     the full name and job title of the person(s) alleged to have engaged in the disabil-

ity discrimination;

       (d)     a full description of any statements or information provided by the person(s) al-

leged to have engaged in the disability discrimination;

       (e)     the date that the lawsuit or charge was instituted or the complaint or other allega-

tion was made;

       (f)     the full name, last known residence address, and last known telephone number(s)

of any person(s) believed to possess relevant knowledge concerning the allegations and a state-

ment whether Defendant has conducted an interview of such person(s); and

       (g)     all actions taken by Defendant in response to the allegations, including but not

limited to a description of any investigation or corrective actions.

       20.     Defendant shall append to such reports all documents received from the person

making the allegations, all documents related to any witness interviews (e.g., affidavits, inter-

view notes, memoranda, etc.), any other material compiled for purposes of investigating the alle-

gations, and all investigative reports or memoranda. Defendant may refrain from appending to

such reports any documents generated by or at the direction of counsel for the purposes of de-

fense of pending or anticipated litigation.

       21.     The first report shall be due six (6) months from the Effective Date, with subse-

quent reports due every six (6) months thereafter, with the final report due one (1) month prior to

the expiration of this Decree.

                                     RECORD RETENTION

       22.     For the duration of this Decree, Defendant shall retain all personnel, payroll,

complaint, and other personnel documents of any character related to any person who has made a

complaint of or reporting disability discrimination at the Covered Facility following the Effective


                                                  7
        Case 1:18-cv-00250-SPB Document 34-1 Filed 10/30/19 Page 9 of 17



Date, as well as all documents relating to any person who was accused of such conduct or known

to be a witness thereto.

       23.     For the duration of this Decree, Defendant shall retain all applications for em-

ployment, preemployment tests and the results thereof, requests for reasonable accommodations

that would have allowed applicants with disabilities to complete preemployment tests, and doc-

uments reflecting denial-of-hire decisions submitted at the Covered Facility following the Effec-

tive Date.

       24.     Defendant’s obligation to maintain records, as set forth in this section, is not in-

tended to nor does it limit or replace Defendant’s obligation to retain records as set forth in fed-

eral law or EEOC regulations, such as 29 C.F.R. § 1602.14. Defendant shall comply with 29

C.F.R. § 1602.14.

       25.     Defendant shall make all documents that are the subject of this Decree available

for inspection and copying within fifteen business (15) days of receiving a written request from

EEOC for such documents.

                    DISPUTE RESOLUTION AND COMPLIANCE REVIEW

       26.     Upon motion of EEOC, the Court may schedule a hearing for the purpose of re-

viewing compliance with this Decree. Prior to such motion, EEOC shall notify Defendant, in

writing, of the alleged noncompliance. Upon receipt of written notice, Defendant shall have fif-

teen (15) business days either to correct the alleged noncompliance and so inform EEOC, or de-

ny the alleged noncompliance, in writing.

       27.     If the Parties cannot in good faith resolve their dispute, EEOC may file with the

Court a motion to correct and remedy the breach, to which Defendant will have an opportunity to

respond in writing no fewer than fourteen (14) days prior to any hearing being scheduled. In the

event that a dispute under Paragraph 26 remains unresolved after the 18-month period set forth in


                                                 8
       Case 1:18-cv-00250-SPB Document 34-1 Filed 10/30/19 Page 10 of 17



Paragraph 6, EEOC may file a motion to correct or remedy the alleged breach within 14 days of

its receipt of Defendant’s notice of its correction or denial of noncompliance. If EEOC does not

file such a motion within the aforementioned 14-day period, the Decree shall no longer automati-

cally extend pursuant to Paragraph 6 and shall instead expire.

       28.     Jurisdiction to resolve any dispute arising under this Decree resides in the United

States District Court for the Western District of Pennsylvania.

       29.     For the duration of the Decree, EEOC, its agents, and its employees shall in their

discretion have the legal authority to enter the Covered Facility, with fourteen (14) business

days’ prior notice to Defendant and its counsel, and conduct an onsite inspection to ensure com-

pliance with the ADA and any of the terms of this Decree. Such inspections may, at the discre-

tion of EEOC, include access to any and all documents subject to this Decree for the purposes of

inspection and duplication; interviews of any persons; inspection of any area within the Covered

Facility; and any other investigatory technique or procedure permitted by the ADA or EEOC’s

regulations. EEOC shall also have the legal authority to require appearance and testimony of De-

fendant’s personnel, at reasonable times and locations, at interviews and the production of docu-

ments subject to this Decree to ensure compliance with the ADA and any of the terms of this De-

cree. If Defendant objects to any request made by EEOC pursuant to this Paragraph, it shall

make any such objections in writing and within a reasonable time of the request. If the Parties

cannot resolve the objections, then the dispute-resolution procedures of Paragraphs 26 and 27

shall apply to any remaining dispute. Neither EEOC’s authority under this Paragraph nor any

other provisions of this Decree shall be construed to limit or impair in any manner any other

EEOC authority to conduct investigations of Defendant that is provided by law, including but not

limited to investigating charges of discrimination filed under Title VII of the Civil Rights Act of

1964, as amended; the Equal Pay Act of 1963, as amended (“EPA”); the Age Discrimination in


                                                9
          Case 1:18-cv-00250-SPB Document 34-1 Filed 10/30/19 Page 11 of 17



Employment Act of 1967, as amended (“ADEA”); Titles I or V of the Americans with Disabili-

ties Act of 1990, as amended; the Genetic Information Nondiscrimination Act of 2008; and any

statute over which EEOC is given jurisdiction in the future, and conducting directed investiga-

tions authorized under the EPA, the ADEA, and any future statute which authorizes directed in-

vestigations.

                               MISCELLANEOUS PROVISIONS

          30.   Each Party shall bear its own costs, expenses, and attorney’s fees in this action,

including the costs of compliance and monitoring.

          31.   This Decree constitutes the entire agreement and commitments of the Parties on

the matters raised herein, and no other statement, promise, or agreement, either written or oral,

made by either Party or an agent of any Party not contained in this Decree shall be enforceable.

          32.   The terms of this Decree shall be binding upon Defendant and all its present and

future owners, directors, officers, managers, agents, representatives, successors, and assigns.

          33.   Defendant, and any successor of Defendant, shall provide a copy of this Decree to

any organization or person who proposes to acquire or merge with Defendant, or any successor

of Defendant, prior to the effectiveness of any such acquisition or merger. This Paragraph shall

not be deemed to limit any remedies available in the event of any finding by the Court regarding

a violation of this Decree.

          34.   If any provision of this Decree is found to be unlawful, only the specific provision

in question shall be affected and all other provisions of this Decree shall remain in full force and

effect.

          35.   When this Decree requires Defendant to submit reports, notices, or other materials

to EEOC, Defendant shall deliver them to:




                                                 10
       Case 1:18-cv-00250-SPB Document 34-1 Filed 10/30/19 Page 12 of 17



       Gregory A. Murray
       Senior Trial Attorney
       U.S. Equal Employment Opportunity Commission
       Pittsburgh Area Office
       William S. Moorhead Federal Building
       1000 Liberty Avenue, Suite 1112
       Pittsburgh, PA 15222
       Email: gregory.murray@eeoc.gov

       36.     Any prior notice to be provided by EEOC to Defendant in accordance with this

Decree shall be made to the following persons:

       Vanessa Hodgerson
       Adecco Group North America
       10151 Deerwood Park Boulevard
       Building 200, Suite 400
       Jacksonville, FL 32256
       Email: Vanessa.hodgerson@adeccogroup.com

       Jennifer G. Betts
       Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
       One PPG Place
       Suite 1900
       Pittsburgh, PA 15222
       Email: Jennifer.betts@ogletree.com

       37.     In the event that the Parties propose to make any modification to this Decree by

their mutual consent, they shall submit such proposed modification to the Court by Joint Motion,

and such modification shall not be effective unless approved by order of the Court. No waiver,

modification, or amendment of any provision of this Decree shall be effective unless in writing,

signed by the Parties to this Decree, and approved by the Court.

                    [The remainder of this page was intentionally left blank.]




                                                 11
Case 1:18-cv-00250-SPB Document 34-1 Filed 10/30/19 Page 13 of 17
Case 1:18-cv-00250-SPB Document 34-1 Filed 10/30/19 Page 14 of 17




                       Exhibit A:

                           Notice
       Case 1:18-cv-00250-SPB Document 34-1 Filed 10/30/19 Page 15 of 17
              U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                                                                         Intake Information Group: 800-669-4000
                                                                    Intake Information Group TTY: 800-669-6820
                                                                                         Website: www.eeoc.gov


            NOTICE TO ALL EMPLOYEES OF ADECCO USA, INC.

      This Notice is being posted pursuant to a federal-court order entered in U.S. EEOC v.
Adecco USA, Inc., Civil Action No. 1:18-cv-250 (W.D. Pa.), resolving a lawsuit filed by the U.S.
Equal Employment Opportunity Commission (“the EEOC”), an agency of the United States
Government, against Adecco USA, Inc. (“Adecco”).

       In its lawsuit, the EEOC alleged that Adecco discriminated against a job applicant with
learning and other mental disabilities by refusing to hire him because of his disabilities. Adecco
denied liability.

       To resolve the case, Adecco and the EEOC have entered into a Consent Decree which
provides, among other things, that:

       1)      Adecco is prohibited by federal-court order and federal law from discriminating
               against job applicants and employees on the basis of disability, including learning
               and other mental disabilities; and

       2)      Adecco will provide mandatory training to all employees at this Facility regarding
               disability discrimination and Adecco’s policies regarding disability discrimina-
               tion.

        The EEOC enforces the federal laws against employment discrimination on the bases of
disability, race, color, sex (including pregnancy and related conditions), religion, national origin,
age, or genetic identity. If you believe that you have been discriminated against, or retaliated
against for opposing or reporting discrimination, you have a right under federal law to contact
the EEOC and report that discrimination or retaliation. EEOC can be reached at 800-669-4000,
TTY for the hearing impaired at 800-669-6820, or via email at info@eeoc.gov. The EEOC is a
federal law-enforcement agency and charges no fees to receive and investigate complaints.

       This OFFICIAL NOTICE must remain posted for one and one-half (1.5) years (e.g.,
eighteen (18) months) from the date below and must not be altered, defaced, or covered by
any other material.


________________________                      __________________________________________
Date                                          Name

                                              __________________________________________
                                              Job Title

                                              __________________________________________
                                              Signature

                                              For Adecco USA, Inc.
Case 1:18-cv-00250-SPB Document 34-1 Filed 10/30/19 Page 16 of 17




                       Exhibit B:

               Release and Waiver
Case 1:18-cv-00250-SPB Document 34-1 Filed 10/30/19 Page 17 of 17
